COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      Pharus Funding , LLC as Assignee of LHR, Inc. v Jorge J. Garcia

Appellate case number:    01-20-00411-CV

Trial court case number: 845221

Trial court:              County Civil Court at Law No. 2 of Harris County

Date motion filed:        August 27, 2021

Party filing motion:      Appellant


         The en banc court has unanimously voted to deny appellant’s motion for en banc rehearing.
It is ordered that the motion is denied.


Judge’s signature: ____/s/ Julie Countiss___________
                   Acting for the En Banc Court

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: January 11, 2022